Brandes Investment Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California91741 November 27, 2012 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re: Brandes Investment Trust (the “Trust”) File Nos.: 033-81396 and 811-08614 Dear Sir or Madam: We are filing on behalf of the Trust,Post-Effective Amendment No.41 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933Act”) (Amendment No.42 to the Registration Statement, under the Investment Company Act of 1940, as amended).This Amendment is being filed pursuant to Rule485(a)(1) under the 1933 Act for the purpose of adding and redesignating new classes to selected series of the Trust. Pursuant to Rule 485(a)(1), the Trust anticipates that this filing shall become effective on or about January31, 2013.At or before the effective date, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule485(b) of the 1933Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to add the audited financial statements and certain related financial information for the fiscal year ended September30, 2012, incorporate any comments made by the Staff on this Amendment, update any missing information and file updated exhibits to the Registration Statement. If you have any questions regarding this filing, please call the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. for U.S. Bancorp Fund Services, LLC
